United States Court of Appeals
                      For the First Circuit

No. 12-1886

                           KRISTO RUCI,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS


                              Before

                       Lynch, Chief Judge,

               Torruella and Lipez, Circuit Judges.


     Saher J. Macarius, Avni J. Amin, Audrey Botros, and Law
Offices of Saher J. Macarius, LLC on brief for petitioner.
     Stuart F. Delery, Principal Deputy Assistant Attorney General,
Civil Division, Douglas E. Ginsburg, Assistant Director, Office of
Immigration Litigation, and Rebekah Nahas, Office of Immigration
Litigation, Civil Division, Department of Justice, on brief for
respondent.




                        December 23, 2013
            TORRUELLA, Circuit Judge.          Petitioner Kristo Ruci seeks

review of a decision of the Board of Immigration Appeals denying

his application for asylum, withholding of removal, and protection

under the Convention Against Torture. Ruci contends that the Board

erred in finding that the government's evidence of changed country

conditions rebutted the presumption of relief raised by his past

persecution on political and ethnic grounds.           Because the evidence

supports    the   Board's      finding    of   materially    changed   country

conditions since the petitioner's departure, we deny the petition

for review.

                          I.   Facts and Background

            Following a hearing on April 4, 2011, an Immigration

Judge   (IJ)   accepted     the   following    evidence     and   testimony   as

truthful.

                                  A.     History

            Kristo Ruci is a native and citizen of Albania. Although

Ruci's family has resided in Albania for some time, it is Greek by

origin.     In 1956, Ruci's father was sentenced to sixteen years

imprisonment for attempting to leave Albania for Greece.               In 1965,

following his father's early release from prison, Ruci was born

without medical care in an internment camp in Albania where his

parents were then confined.            Growing up in the internment camp,

Ruci was not allowed to attend school beyond a certain age and was

a social outcast among the local community. His family was subject


                                         -2-
to surveillance by the police, had its home searched frequently by

officers, and was restricted from leaving the camp.

              Beginning in young adulthood, Ruci became an active

participant in the democratic resistance against the socialist

regime.   In late 1989, in June of 1990, and in March of 1991, Ruci

participated      in   demonstrations      against   the    Socialist     Party

organized by the Democratic Party and its followers.                    On each

occasion, the demonstration was broken up by police officers who

beat and arrested the demonstrators. In June of 1990, Ruci himself

was arrested, severely beaten, and instructed to denounce his

allegiances to the Democratic Party.           In March of 1991, Ruci was

again beaten and detained for several days by the police.

              Although the Democratic Party won the general elections

in 1992, by 1997 the Socialist Party regained control of the

Parliament. The 1997 election led to a period of unrest, including

the 1998 assassination of a prominent Democratic politician.                 In

October of 2000, Ruci was warned by members of the Socialist Party

that he should leave the Democratic Party or else face death.                In

November of 2001, Ruci had to be hospitalized overnight after he

was attacked by two masked men, who beat him and ordered him to

leave   the    Democratic   Party.      In   February      of   2002,   unknown

individuals fired upon Ruci's home while Ruci, his wife, and his

two children were inside.




                                     -3-
             Following the February 2002 incident, Ruci and his family

decided to leave Albania.           On May 4, 2002, Ruci entered the United

States illegally using a fraudulent passport.                    In the meantime,

Ruci's wife and children left Albania for Greece, where they

obtained visas to join Ruci in the United States.                     Ruci and his

family currently reside in Massachusetts.

             In 2005, several years following Ruci's departure, police

officers came to his father's home in Albania to inquire about

Ruci's whereabouts and when he would return to Albania.                          This is

the final incidence of political targeting of Ruci identified in

the record. In 2007, the Democratic Party won the Albanian general

elections.     The party remains in power today.

                                   B.    Proceedings

             On   September        19,   2002,     the   Department    of    Homeland

Security (DHS) served Ruci with a Notice to Appear, charging him

with   removal         under   8   U.S.C.      §   1227(a)(1)(A)      as    an     alien

inadmissible at the time of entry. Ruci conceded his removability,

but filed an application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).

             On April 4, 2011, an IJ denied Ruci's applications.                     The

IJ found that Ruci had established that he had suffered past

persecution       in    Albania    on    the     basis   of   both   his    political

sympathies and his Greek background, and was consequently entitled

to a presumption of a well-founded fear of future persecution.


                                           -4-
However, the IJ concluded that the DHS's submitted evidence, most

notably a 2009 Department of State country report on Albania, was

sufficient to rebut the presumption.               With regard to political

persecution, the IJ noted that, since the Democratic Party's return

to   power     in    2007,    politically        motivated     detentions         and

disappearances had ceased, former political prisoners under the

socialist     regime   were      receiving    compensation,         and    national

political    parties    operated       freely.      With     regard       to   ethnic

persecution, the IJ noted that several Greek politicians now served

on the Parliament and in the executive branch, that Greeks were

officially the largest national minority in Albania, and that Greek

Albanians were able to pursue grievances through the government on

issues such as electoral zones, Greek language education, and

property rights.        Having found that the record rebutted the

presumption of a well-founded fear of persecution for the purposes

of Ruci's asylum claim, the IJ concluded that Ruci had failed to

demonstrate    a    likelihood    of   persecution    for     the     purposes    of

withholding of removal or a likelihood of torture for his CAT

claim.

             The Board of Immigration Appeals (BIA) affirmed.                   While

recognizing that the 2009 country report suggested continuing

concerns about "general police corruption" in Albania, the BIA

agreed with the IJ that both the 2009 report and an earlier 2006

country report indicated that country conditions in Albania both


                                        -5-
for supporters of the Democratic Party and for ethnic Greeks had

stabilized since Ruci's departure.         Based on this finding, the BIA

affirmed the IJ's denial of both asylum and withholding of removal.

Finally, the BIA agreed that Ruci had failed to establish a

likelihood of torture by or with the acquiescence of government

officials upon his return.

             Ruci now petitions this court for review.

                             II.    Discussion

             We review the BIA's legal conclusions de novo, giving

appropriate deference to the BIA's interpretation of immigration

statutes   in   accordance   with    administrative     law   principles.

Castaneda-Castillo v. Holder, 638 F.3d 354, 362 (1st Cir. 2011).

We review the BIA's findings of facts only under a "substantial

evidence" standard, upholding the agency's decision "unless any

reasonable adjudicator would be compelled to conclude to the

contrary."      Id. (quoting 8 U.S.C. § 1252(b)(4)(B)); see also

Bonilla v. Mukasey, 539 F.3d 72, 76 (1st Cir. 2008).            A material

change in country circumstances is a fact reviewed under the

substantial evidence standard.        Nako v. Holder, 611 F.3d 45, 49

(1st Cir. 2010).     When, as here, the BIA partly adopts the IJ's

ruling in addition to engaging in its own analysis, we review both

the BIA's and the IJ's rationales.         Id. at 48.




                                     -6-
                                  A.    Asylum

            To establish eligibility for asylum, an alien "must

demonstrate a well-founded fear of future persecution based on

race, religion, nationality, membership in a particular social

group or political opinion."           Tasya v. Holder, 574 F.3d 1, 3 (1st

Cir. 2009).      An applicant who shows that he has suffered past

persecution on a protected ground raises a presumption of a

well-founded fear of future persecution.               Hernandez-Barrera v.

Ashcroft, 373 F.3d 9, 21 (1st Cir. 2004); Bonilla, 539 F.3d at 76.

The    government   may    then   rebut       that   presumption    through   a

preponderance of evidence showing that "conditions in the country

of the applicant's nationality have changed such that the applicant

no longer has a well-founded fear of persecution."                  Yatskin v.

I.N.S., 255 F.3d 5, 9 (1st Cir. 2001) (internal quotation marks

omitted).

            The BIA's conclusion that Ruci's presumption of a well-

founded fear of both political and ethnic persecution was rebutted

by    changed   country   circumstances       is   supported   by   substantial

evidence on the record.       As the IJ found and the BIA echoed, the

Democratic Party has been in power in Albania since 2007. In these

years, the country has witnessed a halt in political detentions,

the government has created procedures to compensate past victims of

the socialist regime and to repatriate political refugees, and a

variety of political parties operate without interference from the


                                        -7-
government.     While neither side challenges the fact that Ruci's

past experiences in Albania with the Socialist Party constituted

political persecution, all these events--including the most recent

2005 incident--occurred years before the Democratic Party rose to

power.   Furthermore, although Ruci has testified to a genuine fear

that he may be targeted by Socialist sympathizers upon his return,

the record before the IJ and the BIA adduces no instances of anti-

Democratic    persecution   since   the   2007   election.1   Faced   with

roughly identical evidence, this court has consistently upheld the

BIA's conclusions that the increasingly stable political conditions

in Albania since the early 2000s undermine an applicant's well-

founded fear of persecution by Socialist Party adversaries.           See,

e.g., Nako, 611 F.3d at 49 (finding that "fundamental changes in

the Albanian political situation since 2001, when Nako was last in

Albania, rebutted the presumption that Nako had a well-founded fear

of future persecution by his Socialist Party adversaries"); Uruci

v. Holder, 558 F.3d 14, 19-21 (1st Cir. 2009).

             As to Ruci's presumption of a well-founded fear of

persecution based on his Greek origins, the IJ found and the BIA



     1
       While the 2009 State Department report notes the 2009
killing of the Democratic politician Aleks Keka, the report
simultaneously mentions the death of Socialist leader Fatmir Xhindi
and concludes that both incidents "were under investigation and
remained unresolved." Absent any evidence tying Keka's death to
broader anti-Democratic violence, nor even any evidence suggesting
that Keka's death was politically motivated, this isolated event
does not suffice to rebut the IJ's and the BIA's conclusion.

                                    -8-
echoed that the 2009 Report indicates vastly improved conditions

for Greeks in Albania.    Members of the Greek community currently

serve in the Parliament and in ministerial and sub-ministerial

positions in the executive department.       While acknowledging that

certain   minorities,    such   as     Balkan-Egyptions,   Roma,   and

homosexuals, continue to face harassment in Albania, the IJ noted

that Greeks constitute the country's largest minority group and

routinely turn to the government to protect their political,

cultural, and property interests.      Ruci has presented no evidence

to contest the IJ's and the BIA's conclusions that the current

Albanian government neither participates in nor sanctions violence

against the Greek community, nor even that private parties engage

in such violence.

          Based on the record, and under our deferential standard

of review, we cannot hold that the BIA erred in concluding that

changed country conditions in Albania rebutted Ruci's presumption

of a well-founded fear of persecution based on either political

opinion or ethnicity.

                    B.   Withholding of Removal

          An applicant for withholding of removal faces a higher

burden than an applicant for asylum. Where asylum requires a well-

founded fear of persecution, an applicant for withholding of

removal must establish that "he is more likely than not to face

persecution on account of race, religion, nationality, membership


                                 -9-
in a particular social group, or political opinion."    Salazar v.

Ashcroft, 359 F.3d 45, 52 (1st Cir. 2004) (emphasis in original).

As in the case of asylum, an applicant may raise a rebuttable

presumption in his favor by showing that he has suffered past

persecution on a protected ground.    See Bonilla, 539 F.3d at 76.

The government "then bears the burden of rebutting the presumption

through proof of . . . a fundamental change in circumstances

eliminating the likelihood of persecution."    Sok v. Mukasey, 526

F.3d 48, 53 (1st Cir. 2008).

          The same evidence that rebutted Ruci's presumption of a

well-founded fear of persecution for the purposes of his asylum

claim necessarily also rebutted his presumption of a likelihood of

persecution for the purposes of withholding of removal.    For the

reasons discussed above, the BIA did not err in denying Ruci's

application.

                       C.   CAT Protection

          To qualify for protection under the Convention Against

Torture, an alien must establish that "it is more likely than not"

that he will be tortured if he is returned to his homeland.

Romilus v. Ashcroft, 385 F.3d 1, 8 (1st Cir. 2004) (internal

quotation marks omitted).   "Torture" under the act is defined as

"any act by which severe pain or suffering, whether physical or

mental, is intentionally inflicted on a person . . . by or at the

acquiescence of a public official or other person acting in an


                               -10-
official capacity."   Hincapie v. Gonzales, 494 F.3d 213, 220 (1st

Cir. 2007) (quoting 8 C.F.R. § 208.18(a)(1)) (internal quotation

marks omitted).

          Ruci has presented no evidence to suggest that he may

face torture by or with the consent of a public official upon his

return.   To the extent that his political persecution claim is

based on his sympathies for the Democratic Party--the very party

currently in power--the record fails to support any reasonable fear

of harm by government officials.      While Ruci protests that the

IJ's and the BIA's denials of CAT protection were overly cursory,

both agencies explicitly justified their denials based on the

record's failure to present any evidence regarding Ruci's fear of

torture by the government. Furthermore, the IJ's and the BIA's

conclusions with regard to Ruci's CAT claim follow directly from

their foregoing analyses of Ruci's asylum and withholding claims.

See Gjiknuri v. Mukasey, 259 F. App'x 338, 341 (1st Cir. 2008)

("Although the BIA did not explicitly connect its analysis of

fundamentally changed conditions to whether the Gjiknuris will more

likely than not face torture if returned to Albania, its analysis

applies equally to the likelihood of future torture as it does to

future persecution."). The BIA did not err in denying Ruci's claim

for protection under CAT.




                               -11-
                       III.   Conclusion

          For the foregoing reasons, the petition for review is

denied.




                              -12-